Title: From George Washington to the Commanding Officer at Morristown, 30 December 1776
From: Washington, George
To: Commanding Officer at Morristown



Sir
Head Quarters Trenton 30th Decemr 1776

I have the pleasure to acquaint you that the Continental Regiments from the Eastern Governments have to a Man agreed to stay Six Weeks beyond their Term of Inlistment which was to have expired the last day of this Month. For this extraordinary Mark of their Attatchment to their Country, I have agreed to give them a Bounty of Ten dollars ⅌ Man, besides their pay running on. I hope this noble Example will be followed by the four Regiments under your command, promise them the same Reward and endeavour to work upon them by every Means in your power. let them know the Militia are pouring in from all Quarters and only want Veteran Troops to lead them on. Since our Success at this place on the 26th the Enemy have evacuated all the Country below, they went off in the greatest hurry and Confusion. I beg you will collect all the Men you possibly can

about Chatham, and after gaining the proper Intelligence endeavour to strike a stroke upon Elizabeth Town or that Neighbourhood, at any Rate be ready to co operate with me. Let me hear what success you have with your Troops as soon as possible. I am Sir.
